Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/22/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because its length exceeds 150 words. Preferably the applicant should apply best efforts to concisely reduce the length of the abstract.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
On page 3, lines 26-30, “This processing method is noteworthy in that it further comprises a step of obtaining a temperature signal by adding to a signal T4 derived from the measurement signal T1 the product of a real parameter K by a signal resulting from the subtraction of the signal T4 from the modeled signal T2” omits necessary punctuation or restructuring for nonambiguous interpretation. It is unclear from the passage whether signal T4 or T1 is “the product of a real parameter…”.
On page 4, lines 10-14, an analogous passage “[t]he processing system is noteworthy in that it further comprises an  obtaining module, configured to obtain a temperature signal by adding to a signal T4 derived from the measurement signal T1 the product of a real parameter K by a signal resulting from the subtraction of the signal T4 from the modeled signal T2” omits necessary punctuation or restructuring for nonambiguous interpretation.  It is unclear from the passage whether signal T4 or T1 is “the product of a real parameter…”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite. 
The passage of Claim 12 lines 8-10 “obtaining a temperature signal, by adding to a signal T4, derived from the measurement signal T1 the product of a real parameter K by a signal resulting from the subtraction of the signal T4 from the modeled signal T2” is indefinite and admits to multiple readings, including that the measurement signal T1 is “the product of a real parameter K….from the modeled signal T2”, or that signal T4 is derived from measurement signal T1. The passage of Claim 20 lines 8-11 “said processing system further comprises an obtaining module, configured to obtain a temperature signal by adding to a signal T4 derived from the measurement signal T1 the product of a real parameter K by a signal resulting from the subtraction of the signal T4 from the modeled signal T2”  is similarly indefinite and admits to multiple readings, including that the measurement signal T1 is “the product of a real parameter K…. from the modeled signal T2” or that signal T4 is derived from measurement signal T1.
In light of the specification on page 7 lines 28-33 “[a]s mentioned previously, in a particular embodiment, the signal T4 is equal to the measurement signal T1. The solution proposed by the invention in this embodiment is then relatively simple to implement. In another embodiment, the signal T4 is obtained by adding to the measurement signal T1 the estimated lag error signal”, the interpretation for both Claim 12 and 20 is that the signal T4 is derived from measurement signal T1. Correction of the claim is required.
Dependent claims 13-19 and 21-22 inherit the deficiencies of their respective base claims and are therefore likewise rejected.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 12-12 and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception.
Independent claim 12 recites “a method for processing a measurement signal T1 of a temperature delivered by a sensor” comprising:
a step of digital modeling, by a modeled signal T2, of the temperature measured by the sensor; 
a step of estimating a lag error signal for this sensor, on the basis of the modeled signal T2 and of a signal T3 obtained by filtering the modeled signal, this filtering being parameterized by an estimate of a time constant (c) of the sensor; 
said processing method further comprises a step of obtaining a temperature signal, by adding to a signal T4, derived from the measurement signal T1 the product of a real parameter K by a signal resulting from the subtraction of the signal T4 from the modeled signal T2, and wherein the value of the parameter K applied during the obtaining step varies over time and depends on the value of the estimated lag error signal, said applied value of the parameter K being taken as equal to 0 when the value of the lag error signal is zero and to 1 when the absolute value of the lag error signal is greater than a first predetermined threshold.
The claim limitation of the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”. 
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category: process. 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the bold portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation that covers “Mental Processes” – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion and “Mathematical Concepts” (mathematical relationships, mathematical formulas or equations, mathematical calculations).
For example, the step of “a step of estimating a lag error signal for this sensor, on the basis of the modeled signal T2 and of a signal T3 obtained by filtering the modeled signal, this filtering being parameterized by an estimate of a time constant (c) of the sensor” is treated by the Examiner as belonging to the mathematical concept grouping because it requires a mathematical formula/algorithm.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
Regarding to claim 12, the additional element of a processor is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use. It is a processor recited at the highest generality possible and therefore only generally links the abstract idea to the field of signal processing.  See MPEP §2106.05(h); “limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application”.
The processor is a general all-purpose computer on which the abstract idea is executed.  Courts have ruled that merely carrying out the abstract idea on a generic computer does not elevate the claim beyond an abstract idea (“The fact that a computer ‘necessarily exist[s] in the physical, rather than purely conceptual, realm,' is beside the point”; Alice Corp. v. CLS Bank International, 573 U.S., 134 S. Ct. 2368 (2014)).
The above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. 
Under the Eligibility Step 2B, since there are no additional elements beyond the generic processor and the claimed insignificant extra-solution activity, Examiner must conclude the clam as a whole does not amount to significantly more than the recited abstract idea(s).
The dependent claims 13, 16-19 merely further define the abstract idea or recite mechanisms of a generic computer, and therefore also lack eligibility.
Independent claim 20 recites “a system for processing a measurement signal T1 of a temperature delivered by a sensor, comprising” comprising:
a digital modeling module, configured to model the temperature measured by the sensor by means of a modeled signal T2
an estimating module, configured to estimate a lag error signal for this sensor, on the basis of the modeled signal T2 and of a signal T3 obtained by filtering the modeled signal, this filtering being parameterized by an estimate of a time constant of the sensor
said processing system further comprises an obtaining module, configured to obtain a temperature signal by adding to a signal T4 derived from the measurement signal T1 the product of a real parameter K by a signal resulting from the subtraction of the signal T4 from the modeled signal T2, and in that the value of the parameter K applied by the obtaining module depends on the value of the lag error signal estimated by the estimating module, said value of the parameter K applied by the estimating module being taken as equal to 0 when the value of the lag error signal is zero and to 1 when the absolute value of the lag error signal is greater than a first predetermined threshold.
The claim limitation of the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”. 
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category: process. 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the bold portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation that covers “Mental Processes” – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion and “Mathematical Concepts” (mathematical relationships, mathematical formulas or equations, mathematical calculations).
For example, the step of “obtain a temperature signal by adding to a signal T4 derived from the measurement signal T1 the product of a real parameter K by a signal resulting from the subtraction of the signal T4 from the modeled signal T2” is treated by the Examiner as belonging to the mathematical concept grouping because it requires a mathematical formula/algorithm.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
Regarding to claim 20, the additional element of a sensor is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use. It is a processor recited at the highest generality possible and therefore only generally links the abstract idea to the field of signal processing.  See MPEP §2106.05(h); “limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application”.
The feature of a “module” interpreted under the embodiment of physical entity, as opposed to the obviously conceptual and abstract form, would still be a general all-purpose computer on which the abstract idea is executed.  Courts have ruled that merely carrying out the abstract idea on a generic computer does not elevate the claim beyond an abstract idea (“The fact that a computer ‘necessarily exist[s] in the physical, rather than purely conceptual, realm,' is beside the point”; Alice Corp. v. CLS Bank International, 573 U.S., 134 S. Ct. 2368 (2014)).
The above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. 
Under the Eligibility Step 2B, since there are no additional elements beyond the generic sensor. Examiner must conclude the clam as a whole does not amount to significantly more than the recited abstract idea(s).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Djelassi (US 8924190 B2; “Djelassi”).
Regarding claim 12, Djelassi teaches a method for processing a measurement signal T1 of a temperature delivered by a sensor (page 5, column 2, line 24-26: “[t]he present invention addresses this need by providing a method of correcting a temperature measurement signal delivered by a sensor”; page 6 column 4 line 34-35; “a measurement signal T1 delivered by a temperature sensor 10”) , comprising: 
a step of digital modeling, by a modeled signal T2, of the temperature measured by the sensor (page 6, column 4, line 56-59: “[a]ccording to the invention, the correction system 1 includes a digital modeling module 20 used to model the temperature T25 measured by the temperature sensor 10”; page 7 column 5 line 8-12; “[t]he estimate (T25/T) of the ratio Ts/T is then sent to a multiplier circuit 22 adapted to multiply this ratio by a measured value (T), of the temperature T. This produces at the output of the multiplier circuit 22 the modeled signal T2”);
a step of estimating a lag error signal for this sensor, on the basis of the modeled signal T2 and of a signal T3 obtained by filtering the modeled signal, this filtering being parameterized by an estimate of a time constant (c) of the sensor (page 7, column 5, lines 29-46: “The signal T2 as modeled in the above manner by the module 20 is then filtered by a module 30 modeling the inertia of the temperature sensor. This module 30 is for example a first order filter having the transfer function H(p) that is given by the following equation, in which T is a parameter representing the time constant of the sensor 10 estimated by an estimator module 40 described in detail below with reference to FIGS. 3 and 4: Ho (p) = 1 + tip A calculator module 50 then estimates the lag error signal e-lag introduced by the temperature sensor 10 by calculating a difference signal between the modeled signal T2 and the filtered modeled signal T3”); page 5, column 2, line 29-32: “a step of estimating a lag error signal for said sensor from the modeled signal and a signal that is obtained by filtering the modeled signal, the filter having as a parameter an estimate of a time constant of the sensor”);
 said processing method further comprises a step of obtaining a temperature signal, by adding to a signal T4, derived from the measurement signal T1, a signal resulting from the subtraction of the signal T4 from the modeled signal T2 (page 7, column 6, lines 15-23; “a delay cell 41a delivering the measurement signal at the earlier time (n-1)Te; a subtractor element 41b for subtracting from the measurement signal T1 nTe the delayed measurement signal T1(n-1)Te; and a divider element 41c adapted to divide the sum obtained in this way by the sampling period Te. Alternatively, the differentiator module 41 may be a higher order filter”), and wherein the value of the parameter K applied during the obtaining step varies over time and depends on the value of the estimated lag error signal (page 8 column 7 lines 4-8: “[t]he estimator module 46 is for example of the integral corrector type (an integral corrector filter), with a gain parameter K (K being a real number), known to the person skilled in the art”).
Djelassi does not explicitly teach the parameter K being taken as equal to 0 when the value of the lag error signal is zero and to 1 when the absolute value of the lag error signal is greater than a first predetermined threshold, however we can claim this as a common sense improvement. Djelassi teaches the use of a lower threshold to set a zero value (page 7 column 6 line 56-69; “it is advantageously proposed here to force the value of the difference EPS to zero if the absolute value of the first signal S1 is below a particular threshold”), demonstrating obvious knowledge in the art for signal thresholds for establishing practical minimum and maximum values in calculation. Djelassi explicitly demonstrates that the use of a real number gain parameter K is well known in the art for signal processing (aforementioned page 8 column 7 line 8) and a result effective variable to be calculated (page 8 column 7 lines 24-27; “Note that, as is known in itself, the chosen initial value of the time constant to the sampling period Te. and the value of the gain K are the result of a compromise between estimation performance and adaptive algorithm convergence speed”). It would be obvious to a person with ordinary skill in the art that measurement error would be minimal with minimal lag and significant with significant lag, thus the use of a variable weight is obvious. The use of a quantity threshold (here a lag error signal threshold) above which the factor would be constant is well known in the art of value weighting, and is in part also a result effective variable. Thus such a practitioner would be aware before the effective filing date of the invention that the factors of the estimated temperature signal are result effective variables, and be able to reach through routine experimentation, for example the continued accuracy comparison of calculated temperature signals with the real temperature desired to be measured and measurement lag to determine a proper factor and its dependencies, the abstract mathematical algorithms of Claim 12.
Regarding Claim 13, Djelassi teaches the processing method as claimed in claim 12. Djelassi does not specify that the value of the parameter K varies linearly between the values 0 and 1 as a function of the value of the lag error signal estimated when the absolute value of the lag error signal is varying between the zero value and the first predetermined threshold. Substantially the claim does not entail anything beyond the abstract mathematical manipulation of the lag error signal. Based on the logic of claim 12, Djelassi discloses that parameter K is both well known in the art (page 8 column 7 lines 5-7: “a gain parameter K (K being a real number), known to the person skilled in the art) a result effective variable to be calculated (page 8 column 7 lines 24-27; “as is known in itself, the chosen initial value of the time constant to the sampling period Te. and the value of the gain Kare the result of a compromise between estimation performance and adaptive algorithm convergence speed”). Linear variance is among the most basic and well known functions, and a linear variance between the threshold values of K would be an initial common sense case implied by the optimization of Djelassi.  Thus a person with ordinary skill in the art would be aware before the effective filing date of the invention of the result effective variable of the function of K, and be able to reach through routine experimentation the abstract mathematical algorithms claimed in applicant’s claim 12.
Regarding Claim 14, Djelassi teaches the processing method as claimed in claim 12, wherein said temperature is a temperature of a fluid flowing through an aircraft engine (page 6 column 4 lines 67-page 7 column 5 lines 1-3; “the digital modeling module 20 includes an entity 21 adapted to deliver an estimate of the temperature ratio T.sub.25/T.sub.12 from a measurement (N).sub.m of the rotation speed of the fan of the turbojet engine, T.sub.12 being the temperature at the fan inlet”) and wherein, when it is detected simultaneously that the value of the estimated lag error signal is zero (page 6 column 4 lines 59-63; “the digital modeling module 20 is adapted to model the measurement signal that would be delivered by the temperature sensor 10 it were operating without errors linked to its time constant or, which amounts to the same thing, if it had a Zero time constant.”) and that said temperature is undergoing a succession of rapid variations, the value of the parameter K is kept equal to the value that it had before said detection or is permitted to vary with respect to this value only by a predetermined maximum quantity.
Specifically, Djelassi teaches that the gain parameter K is dependent on a time constant that is permitted to vary only by a predetermined maximum value (page 8 column 7 lines 34- 40: “the time constant Te estimated by the integral corrector estimator module 46 is then sent to a module 47 for ensuring that the value of the constant is between a predetermined minimum value t, and a predetermined maximum value T, and adjusting this value in the event of divergence relative to the minimum and maximum values”). It follows as a common sense interpretation, the invention of Djelassi being explicitly intended as part of a set of solutions well known art of counteract the effect of rapid variations in temperature with low lag error signal (page 5 column 1 lines 30-31; “[t]o alleviate this problem [of rapid variations in the temperatures of the gas streams] there exist techniques for correcting the measurement signals delivered by a temperature sensor that compensate the lag effect induced by the inertia of the sensor”), that the value of parameter K is permitted to vary only by predetermined quantities.
Regarding Claim 15, Djelassi teaches processing method as claimed in claim 14, further comprising detecting that the temperature is undergoing a succession of rapid variations when a variation in a rotation speed of the aircraft engine is greater than a second predetermined threshold (page 6 column 4 lines 66- page 7 column 5 line 25; “ In this example, the digital modeling module 20 includes an entity 21 adapted to deliver an estimate of the temperature ratio Ts/T2 from a measurement (N), of the rotation speed of the fan of the turbojet engine, T being the temperature at the fan inlet. This estimate is calculated by the entity 21 using a predetermined curve representing the variation of the adiabatic temperature ratio Ts/T as a function of the rotation speed of the fan. Such a curve is known to the person skilled in the art and is not described in more detail here…. in the example described here, what is to be corrected is a signal of a measurement taken of the temperature Ts”; page 7 column 6 lines 45-49; “the signal S1 {nTe} obtained from the derivative of the measurement signal T1 is compared to a predefined thresholds using a comparator 44 (step E60). This comparison is intended to detect a low value of the signal S1, representing a stage of temperature stability.”).
Regarding Claim 16, Djelassi teaches the processing method as claimed in claim 12. Djelassi teaches that T4 is produced from the addition of the lag error to T1 (page 7 column 5 lines 47-51: “[t]he lag error e.sub.lag is then added to the measurement signal T1 delivered by the sensor 10 by a corrector module 60. This produces a corrected measurement signal T4 in which the lag effect introduced by the temperature sensor 10 has been compensated”). Djelassi immediately proceeds to stipulate that the signal T4 is a function of a time constant (page 7 column 5 lines 51-53; “[t]he main steps of the method and the implementation means used by the estimator module 40 to estimate the time constant”), and elsewhere that the time constant can be 0 (page 6 column 4 lines 60-63: “the measurement signal that would be delivered by the temperature sensor 10 it were operating without errors linked to its time constant or, which amounts to the same thing, if it had a Zero time constant.”). This is tantamount to an embodiment wherein the signal T4 is equal to the measurement signal T1.
Regarding Claim 17, Djelassi teaches the processing method as claimed in claim 12, wherein the signal T4 is obtained by adding to the measurement signal T1 the estimated lag error signal (page 7 column 5 lines 47-51: “[t]he lag error e.sub.lag is then added to the measurement signal T1 delivered by the sensor 10 by a corrector module 60. This produces a corrected measurement signal T4 in which the lag effect introduced by the temperature sensor 10 has been compensated”).
Regarding Claim 18, Djelassi teaches the processing method as claimed in claim 12, wherein the time constant of the temperature sensor is estimated in real time on the basis of the measurement signal T1 and of the modeled signal T2 (page 7 column 5 lines 56-63: “In the embodiment described here, the estimator module 40 employs an adaptive algorithm to estimate the time constant T. in real time… [a]ccording to the invention, the measurement signal T1 and the modeled signal T2 are used to estimate the time constant t of the sensor 10”).
Regarding Claim 19, Djelassi teaches the processing method as claimed in claim 18, wherein the time constant of the sensor is estimated as a function of time by implementing the following steps: (a) obtaining a first signal and a second signal respectively, by derivation with respect to time of the measurement signal T1 and the modeled signal T2 respectively (page 7 column 5 lines 64-66; “a first signal S1 is evaluated by differentiating the measurement signal T1 (step E10) and a second signal S2 is evaluated by differentiating the modeled signal T2 (step E20)”); (b) evaluating a difference between the absolute value of the first signal and the absolute value of the second signal (page 7 column 6 lines 34-37; “The absolute value S1 InTell of the signal S1 (step E30) and the absolute value S2nTe of the signal S2 (step E40) are then evaluated using an appropriate calculator module 42 known to the person skilled in the art and not described in detail here.”); and (c) estimating the time constant of the sensor on the basis of this difference (page 8 column 7 lines 1-4; “[t]he output of the module 45 is then sent to an estimator module 46 adapted to estimate the parameter t at the time nTe as a function of the difference EPS and a previously estimated value of the parameter t”).
Regarding Claim 20, Djelassi teaches a system (Fig 1; correction system 1) for processing a measurement signal T1 of a temperature delivered by a sensor, comprising: 
a digital modeling module, configured to model the temperature measured by the sensor by means of a modeled signal T2 (page 6 column 4 lines 57-59: “the correction system 1 includes a digital modeling module 20 used to model the temperature T.sub.25 measured by the temperature sensor 10”). T.sub.25 of Djelassi is an intermediary in the modelling of T2 (page 7 column 5 lines 29-30; “[t]he signal T2 as modeled in the above manner by the module 20”); 
and an estimating module (module 30), configured to estimate a lag error signal for this sensor, on the basis of the modeled signal T2 and of a signal T3 obtained by filtering the modeled signal, this filtering being parameterized by an estimate of a time constant of the sensor (page 7 column 5 lines 29-36: “The signal T2 as modeled in the above manner by the module 20 is then filtered by a module 30…This module 30 is for example a first order filter having the transfer function H(p) that is given by the following equation, in which T is a parameter representing the time constant of the sensor 10 estimated by an estimator module 40; page 7 column 5 lines 52-55; “The main steps of the method and the implementation means used by the estimator module 40 to estimate the time constant t of the temperature sensor as a function of time”); 
said processing system further comprises an obtaining module (differentiator module 41), configured to obtain a temperature signal by adding to a signal T4 derived from the measurement signal T1 the product of a real parameter K by a signal resulting from the subtraction of the signal T4 from the modeled signal T2 (page 7, column 6, lines 15-23; “a delay cell 41a delivering the measurement signal at the earlier time (n-1)Te; a subtractor element 41b for subtracting from the measurement signal T1 nTe the delayed measurement signal T1(n-1)Te; and a divider element 41c adapted to divide the sum obtained in this way by the sampling period Te. Alternatively, the differentiator module 41 may be a higher order filter”), and in that the value of the parameter K applied by the obtaining module depends on the value of the lag error signal estimated by the estimating module ([t]he estimator module 46 is for example of the integral corrector type (an integral corrector filter), with a gain parameter K (K being a real number), known to the person skilled in the art), 
Djelassi does not explicitly teach the parameter K being taken as equal to 0 when the value of the lag error signal is zero and to 1 when the absolute value of the lag error signal is greater than a first predetermined threshold, however we can claim this as a common sense improvement. Since the language of claim 20 pertains to “modules” which are generic, it is sufficient to demonstrate that the processing method of the modules would be obvious and follow from a common sense explanation to one with ordinary skill in the art. Djelassi teaches the use of a lower threshold to set a zero value (page 7 column 6 line 56-69; “it is advantageously proposed here to force the value of the difference EPS to zero if the absolute value of the first signal S1 is below a particular threshold”), demonstrating obvious knowledge in the art for signal thresholds for establishing practical minimum and maximum values in calculation. Djelassi explicitly demonstrates that the use of a real number gain parameter K is well known in the art for signal processing (aforementioned page 8 column 7 line 8) and a result effective variable to be calculated (page 8 column 7 lines 24-27; “Note that, as is known in itself, the chosen initial value of the time constant to the sampling periodTe. and the value of the gain Kare the result of a compromise between estimation performance and adaptive algorithm convergence speed”). It would be obvious to a person with ordinary skill in the art that measurement error would be minimal with minimal lag and significant with significant lag, thus the use of a variable weight is obvious. The use of a quantity threshold (here a lag error signal threshold) above which the factor would be constant is well known in the art of value weighting, and is in part also a result effective variable. Thus such a practitioner would be aware before the effective filing date of the invention that the factors of the estimated temperature signal are result effective variables, and be able to reach through routine experimentation, for example the continued accuracy comparison of calculated temperature signals with the real temperature desired to be measured and measurement lag to determine a proper factor and its dependencies, the abstract mathematical algorithms of Claim 20.
Regarding Claim 21, Djelassi further teaches an aircraft engine comprising at least one sensor (page 6 column 4 line 35; temperature sensor 10) able to deliver a measurement signal T1 of a temperature and a system for processing the measurement signal T1 delivered by the sensor (page 5 column 1 lines 14-21; “[a]s is known, to regulate and adapt the control of a jet engine to various flight constraints, it is necessary to measure the temperature of the various streams of gas passing through the turbojet engine (referred to as stream temperatures). To this end, temperature sensors such as probes or thermocouples are used, positioned at various places in the gas stream channel”; Fig 1; page 6 column 4 lines 32-36: “represents a system 1 and a method of one particular embodiment of the invention for correcting a measurement signal T1 delivered by a temperature sensor 10 having thermal inertia and used to control an aircraft turbojet engine), said processing system being in accordance with claim 20, said system also being taught by Djelassi.
It is evident from the background of the invention (excerpt from page 5) that the sensors measure gas passage through the engine and thus the engine can be taken to comprise the at least one sensor and system. The location of the invention of Djelassi on an aircraft engine falls under obvious intended use.
Regarding Claim 22, Djelassi teaches an aircraft engine as claimed in claim 21, further comprising a device for controlling the aircraft engine configured to use the temperature signal obtained by the processing system (Fig 1; page 6 column 4 lines 32-36: “represents a system 1 and a method of one particular embodiment of the invention for correcting a measurement signal T1 delivered by a temperature sensor 10 having thermal inertia and used to control an aircraft turbojet engine).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence Wang whose telephone number is (571)272-9401. The examiner can normally be reached Mon-Thurs 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Natalie Huls can be reached on (571) 270-5914. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LAWRENCE SHENGZHE WANG/Examiner, Art Unit 2863                                                                                                                                                                                                        
/NATALIE HULS/Primary Examiner, Art Unit 2863